Citation Nr: 1131447	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include residuals of an in-service shrapnel injury.

2.  Entitlement to service connection for a left foot disorder, to include residuals of a cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2010; the hearing transcript has been associated with the claims file.

This case was previously brought before the Board in July 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing VA examinations to determine the etiology of the Veteran's right leg and left foot disorders.  As will be further explained below, while VA examinations were afforded, the examinations provided were inadequate and as such further development is necessary.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

As noted in the INTRODUCTION above, this appeal was remanded in July 2010 with instructions to the AOJ to further develop the Veteran's claims to include providing VA examinations to determine any current diagnoses for the left foot and the right leg and whether any of those diagnoses were etiologically related to the Veteran's active duty service.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  

Unfortunately, in this instance, while the RO did afford the Veteran VA examinations, the examinations provided were inadequate or incomplete.  In this regard the Board notes that the July 2010 remand requested that the Veteran be afforded an examination to address any residuals of cold injury exposure.  The Board notes that a cold injury protocol examination should include a review of the Veteran's medical history and medical records as well as a physical examination that addresses general carriage, gait, and posture, skin, scars, nails, neurological findings, orthopedic findings, vascular findings, and any necessary diagnostic and clinical tests.  As is noted in greater detail below, the Veteran was only afforded a skin examination and an orthopedic examination in relation to his cold injury exposure claim.  With regard the claim for a right leg injury, the Veteran was afforded an orthopedic examination, but the requested dermatologic examination to address the scars associated with the injury was not afforded.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this instance, service treatment records show that the Veteran had a November 1951 complaint of sore feet, and painful toes.  No further diagnosis or explanation was provided.

The Veteran reported during his Board hearing that he had frostbite to the left foot after he arrived in Korea in January 1952.  He reported that while on the line, he was required to walk through a lot of water.  He indicated that his feet got so cold that his left foot eventually became numb.  He also reported having pain in the feet.  The Veteran reported that he did not receive treatment for the cold injury.  He reported blistering of the feet after he returned from service.  The Veteran reported having current problems with numbness in the left foot.

The Veteran also reported receiving a right leg shrapnel injury from artillery fire while in service. He reported that he was treated by a combat medic on the line, but indicated that he did not seek any further treatment.  The Veteran reported that he has current pain in the right leg and a residual scar from the injury.

As noted above, the Veteran was afforded a VA skin examination and a VA foot examination in October 2010 in association with his left foot cold injury exposure claim.  The VA skin examination was to address the relation of any current dermatologic disorders to the Veteran's cold exposure in Korea.  At the examination the Veteran reported constant numbness and tingling on soles of feet and a pins and needles sensation in his legs, with daily flares of pain.  Upon examination it was noted that more than 5 percent but less than 20 percent of body area was affected.  Physical examination revealed hyperpigmented patches on the ankles as well as the anterior and posterior lower legs.  He had pitting edema of the bilateral ankles with scaly patches consistent with stasis dermatitis over approximately 15 percent of his body surface area.  There was no evidence of scale or nail dystrophy and the Veteran's feet were not cold to the touch.  The examiner diagnosed the Veteran with stasis dermatitis and opined that the Veteran's current diagnosis is less likely than not related to his in-service cold injury.  The examiner's rationale for this opinion was that from a dermatologic standpoint, there are no cutaneous manifestations to suggest that any of the Veteran's present dermatologic conditions are related to his history of cold exposure.  The examiner then stated that the Veteran's primary dermatologic condition is stasis dermatitis which is likely caused by his lower extremity edema.  The examiner noted that there was no cutaneous manifestation of residual cold injury at the time of the examination however he further stated that given the complaint of pain in the feet, the Veteran could have a residual neuropathy related to his history of previous cold exposure, which would need to be evaluated by a neurologist. 

At the 2010 foot examination, the Veteran complained of swelling, heat, and tingling in the left foot.  The Veteran stated that his left foot became tingly in cold weather and really hot, but not painful, in hot weather.  Upon examination of the left foot there was evidence of painful motion, tenderness, and abnormal weight bearing.  In this regard the objective evidence indicated that the Veteran experienced painful motion and tingling with inversion and eversion of the foot, tenderness in the Achilles heel, numbness in the ball of the foot, and callosities indicating abnormal weight bearing.  The examiner noted skin and vascular abnormalities.  The Veteran was diagnosed with a hallux valgus deformity on the left foot and the examiner noted 7 to 8 hyperpigmented spots on the plantar aspect of foot.  The examiner reviewed x-rays taken in October 2008 which revealed osteopenia, bilateral hallux valgus deformity and a questionable fracture, previous procedure, or abnormality of the proximal phalanx of the 3rd toe of the left foot not seen on previous examinations or x-rays.  After noting that the Veteran had not been treated post service for any condition related to frostbite of the feet and x-rays did not show any evidence of arthritis associated with frostbite, the examiner opined that the current diagnosis of hallux valgus was not related to any in-service cold exposure.  However, the examiner then noted, just as the previous examiner had noted, that the Veteran may possibly have neuropathy related to his cold exposure in service.

The Veteran was also afforded a March 2011 VA orthopedic examination in relation to the right leg shrapnel wound injury.  The examination report noted that the Veteran complained of numbness and muscle spasms in both his right leg and his right foot.  The examiner thoroughly reviewed the Veteran's service and VA treatment records including the above mentioned VA examinations.  Upon examination the examiner noted several scars including one on anterior aspect of the right leg that measured about 11 cm, was not tender to touch, and was well healed.  The examiner also noted an oval scar about 3 cm in length and 3 cm transverse on the mid lateral right leg, and a scar extending from mid lateral toward the anterior surface of the tibia about 3.5 cm long which looked somewhat different from the other scars.  In addition the examiner noted that the dark discoloration of skin in both legs which appeared to be caused by chronic venous stasis.  The examiner noted mild to moderate swelling of both ankles and legs.  A review of x-rays from June 2004 revealed normal a normal right knee, hip, and foot with no metallic foreign bodies, but hallux valgus in the right foot.  The examiner diagnosed the Veteran with hallux valgus, skin changes bilaterally probably secondary to chronic venous stasis (except scar mid anterior aspect of right leg), and finally an unusual gait pattern.  The examiner stated that he was unable to determine in his orthopedic examination if the Veteran had any injury to the muscle group XIV or current skin residuals which were related to any shrapnel injury while in active duty service.  Finally, the examiner suggested that the Veteran be reviewed by a dermatologist regarding the Veteran's skin issues and a neurologist with regard to the Veteran's gait pattern.

As noted above, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was afforded multiple VA examinations; however the Board finds that the examinations provided were not adequate because while all the examinations included nexus opinions, each failed to address all the relevant symptomatology and therefore only provided nexus opinions with regard to some of the relevant symptomatology.  Therefore in compliance with Barr, the Board finds that is necessary to remand both issues for new examinations.

Finally, the Board acknowledges that the RO scheduled the Veteran for examinations for peripheral nerves and scars in May 2011, for which he failed to report.  While the Veteran has not provided good cause for failing to appear, and has not otherwise requested that his VA examination be rescheduled, 38 C.F.R. 
§ 3.655, states that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim or any other original claim, the claim shall be rated based on the evidence of record.  However, the Board notes that the Veteran has been diagnosed with dementia which affects his ability to remember when he has appointments.  Indeed a February 2010 VA treatment report notes that the Veteran has increasing issues with remembering dates and events.  A March 2010 neurology outpatient report further notes that the Veteran is known to miss appointments frequently due to forgetfulness associated with his dementia.  The Board therefore finds that good cause for rescheduling the examination has been established.  Additionally, as this case presents certain medical questions which cannot be answered by the Board, a VA medical opinion is critical to the outcome.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Therefore, as the previously afforded examinations are inadequate and a conclusive medical opinion has not been presented, additional VA examinations or opinions are warranted.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, another remand is unfortunately required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA Cold Injury Protocol examination.  In view of the diagnosis of dementia of record, the RO/AMC should undertake all reasonable efforts to inform the Veteran of the impending examination; such efforts should be documented in the record.  The claims folder must be reviewed in conjunction with the examination.  The examiner should be informed that a cold injury in service is consistent with the facts and circumstances of the Veteran's service.  The claims folder must be made available to the examiner for review prior to examination.  The examiner should review the entire claims folder, to include the Veteran's available service treatment records and lay statements.  The examiner should identify all current disabilities of the left foot, and should opine as to whether it is at least as likely as not that any such are due to a cold injury in service.  The examiner should be informed that it has been conceded that the Veteran was exposed to extreme cold weather during service in Korea.  A full and complete rationale for all opinions expressed must be provided.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. The RO/AMC should afford the Veteran a VA examination within the appropriate specialty to determine if the Veteran has any current residuals of a shrapnel injury to the right leg, muscle group XIV.  All tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  The examiner should review the entire claims folder, to include the Veteran's available service treatment records and lay statements.

The examiner should list any current diagnoses manifested by the Veteran pertaining to his right leg, including any identifiable scars, and should render an opinion as to whether any currently diagnosed disorder including any identifiable scars is at least as likely as not related to the Veteran's military service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should specifically address the Veteran's statements regarding injuries which occurred in service, noting that the Veteran is competent to report symptoms and treatment that he experienced.

3. After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



